Citation Nr: 1644511	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  10-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left foot disability.

2. Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected left foot disability.

3. Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left foot disability.

4. Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1979 to August 1987 and had a period of active duty for training ACDUTRA from July 1979 to December 1979.  He established veteran status by virtue of having a service connected left foot disability. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2013, the Veteran testified at a video conference hearing before a now retired Veterans Law Judge from the Board.  A transcript of the hearing is associated with the record.

In May 2014, the Board remanded the claims for further development. 

In November 2013, the Veteran executed a VA Form 21-22 to appoint the American Legion as his representative.  The form was signed by a representative of that organization and the Veteran.  The American Legion acted as the representative thereafter.  In an April 2016 memorandum, a representative from The American Legion contended that the appointment was invalid and that it would not act as his representative.  In a May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  He has not done so, and The American Legion has not made a motion under 38 C.F.R. § 20.608 (2016) to withdraw as representative.  As this case is being remanded; the representative will have an opportunity to submit such a motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

The Board's May 2014 remand sought an addendum opinion to determine the relationship of the claimed disorders to the service-connected left foot disorder, to include a review of the claims file in opining as to whether the claimed disorders were proximately due to, or aggravated by, the service-connected disorder.  An addendum opinion was provided in August 2014; but did not provide an opinion as to whether the claimed disorders were proximately due to the service-connected left foot disability.  The May 2014 remand also sought an addendum opinion regarding whether the left hip disorder was causally related to a 1985 water trailer accident.  The August 2014 examiner did not provide for his opinion that the Veteran's left hip disorder was unrelated to the in-service incident.

The Veteran reported to a December 2008 VA examiner that he felt as though his left hip popped in and out when the water trailer fell on his left leg.  In his Notice of Disagreement (NOD) in March 2009, the Veteran stated that his left knee presented no problem prior to or during service.  The prior examinations have not address direct service connection.

The August 2014 examiner did not discuss the Veteran's statements regarding his injury during service.  The Veteran's statements indicate that the water trailer incident may have caused an injury to his left hip and reinjured his left knee.  Thus, the opinion appears to be based upon an inaccurate factual premise, as the October 2013 examiner incorrectly reported that the Veteran's symptoms did not present until several years after the water trailer incident.  

Furthermore, the August 2014 examiner stated "I am in agreeance with the [October 2013] examiner's negative opinion."  The August 2014 examiner but did not provide any additional explanation for his opinion.  With regard to the questions of secondary service connection for bilateral hip, lower back, and left knee disorders, the August 2014 examiner relied on the Veteran's delay in seeking treatment and conflicting medical literature to form the basis of the opinion that the left foot disorder did not aggravate the claimed disorders.  In this regard, the Board notes that a VA examination opinion must reflect consideration of lay evidence of in-service incurrence and/or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the examiner's reliance on the lack of in-service and post-service complaints of these injuries prior to 1997, does not reflect consideration of the Veteran's lay statements concerning in-service incurrence, as well as continuity of his symptoms.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, explain why one cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Treatment records for the period since September 13, 2013, have not been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records for the period beginning September 13, 2013.


2. After all outstanding records have been associated with the claims file, schedule the Veteran for an examination with a physician.  The claims file and a copy of this Remand must be made available to the examiner.

Following a review of the entire record, to include the Veteran's statements concerning his in-service incident, as well as the onset and continuity of symptomatology, the examiner should opine as to whether:

A. It is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left hip or left knee disorder began during, or are otherwise related to , a disease or injury in ACDUTRA, to include the in-service accident where the water tank fell on his left leg.

B. It is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left foot disability has proximately caused or aggravated the left hip, right hip, lower back, or a left knee disorders. 

C.  It is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left hip disorder has proximately caused or aggravated the claimed disorders, to include a right hip disorder, a lower back disorder, or a left knee disorder

The examiner must provide reasons for these opinions. 

The examiner should opine whether the Veteran's reports, if accepted, would be sufficient to link the current hip, low back or left knee disorder to the water tank accident in service or to the service connected left foot disability.  If sufficient are there any reasons for rejecting these reports?  The absence of treatment records is generally a legally insufficient reason for rejecting the Veteran's reports, unless the existence of treatment records would be medically expected.  

4. If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

